ON PETITION FOR REHEARING.
WILLIAM A. LEE, J.
— I adhere to the original opinion and am instructed by Mr. Justice Budge to say that he concurs. McCarthy, C. J., and Wm. E. Lee, J., concur in the reversal of the judgment. Mr. Justice Dunn dissents from the opinion and the conclusion reached.
It therefore follows that the judgment reversing and remanding the cause with instructions to dismiss the action should be vacated, and judgment entered that the cause be reversed and remanded with instructions granting a new trial, and it is so ordered. Costs are awarded to appellant. With this modification the petition for rehearing is denied.